Citation Nr: 0611124	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  00-20 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $4,607.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  In January 2002, the Board remanded this case 
for the veteran to be scheduled for a hearing before a 
Veterans Law Judge.  The hearing request was later cancelled.  
In December 2003, the Board remanded this case again for 
further information from the veteran, but he did not respond.  


FINDINGS OF FACT

1.  The overpayment was not due to the appellant's fraud, 
misrepresentation or bad faith.

2.  The creation of the debt is solely due to the fault of 
the veteran.  

3.  The recovery of the VA benefits would not nullify the 
objective for which benefits were intended since veteran was 
not entitled to receive those benefits.

4.  The veteran did not change his position to his detriment, 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

5.  There is no financial hardship in this case.




CONCLUSION OF LAW

The recovery of the overpayment of VA improved pension 
benefits in the amount of $4,607 is not against equity and 
good conscience and, therefore, is not waived.  38 U.S.C.A. 
§§ 5107, 5302(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The notice and 
duty-to-assist provisions of the VCAA do not apply in waiver 
of overpayment cases.  Barger v. Principi, 16 Vet. App. 132, 
138 (2002).

In a January 1951 rating decision, the RO determined that the 
veteran was entitled to nonservice-connected pension benefits 
due to active pulmonary tuberculosis which rendered him 
permanently and totally disabled at that time.  Several years 
later, the veteran's pension benefits were terminated.  In a 
November 1956 rating decision, the RO determined that the 
tuberculosis was inactive based on a VA examination report 
dated in October 1956.  Since the veteran was no longer 
permanently and totally disabled, his pension benefits were 
terminated as of October 1956.  

In June 1986, the veteran submitted correspondence in which 
he stated that he was no longer employed.  He was thereafter 
afforded a VA examination which showed that he had 
hypertension.  His tuberculosis was still inactive.  The RO 
determined that the veteran was permanently and totally 
disabled and he was granted entitlement to nonservice-
connected pension benefits.  At that time, the veteran was in 
receipt of Social Security Administration (SSA) benefits, but 
no other income.  

In an October 1986 letter, the veteran was notified that 
improved pension benefits had been awarded.  He was advised 
of the rate of pension and was informed that it was based on 
his report of income solely from SSA.  He was also furnished 
a VA Form 21-8768 which informed him that the rate of pension 
paid to a veteran depended on the amount of family income and 
the number of dependents, that he was obligated to notify VA 
immediately if there was any change in income or net worth, 
that he was obligated to report all income from all sources, 
that any reduction or discontinuance of benefits caused by a 
change in income would be effective the first day of the 
month following the month the change occurred, and that a 
failure to notify VA of changes would result in an 
overpayment which would be subject to recovery.

Thereafter, in September 1987, the veteran was again notified 
of his rate of pension, that his pension benefits were based 
on his receipt of SSA income only, and he was provided a VA 
Form 21-8768.  In December 1987, the veteran was informed 
that his rate of pension was based solely on his SSA income.  

In July 1988, an Eligibility Verification Report (EVR) was 
received from the veteran.  On that form, he reported that 
his sole income was derived from SSA payments.  In an August 
1988 letter and a December 1988 letter, the veteran was again 
notified of his rate of pension, that his pension benefits 
were based on his receipt of SSA income only, and he was 
provided a VA Form 21-8768.  

In July 1989, an EVR was received from the veteran.  On that 
form, he reported that his sole income was derived from SSA 
payments.  In November 1989, the veteran was informed that 
his rate of pension was based solely on his SSA income.  

In an August 1990 EVR, the veteran reported that his sole 
income was derived from SSA payments.  In an August 1990 
letter, the veteran was again notified of his rate of 
pension, that his pension benefits were based on his receipt 
of SSA income only, and he was provided a VA Form 21-8768.  
In a December 1990 letter, the veteran was informed that his 
rate of pension was based solely on his SSA income.  

In a July 1991 EVR, the veteran reported that his sole income 
was derived from SSA payments.  In August 1991 and November 
1991 letters, the veteran was informed that his rate of 
pension was based solely on his SSA income.  

In an August 1992 EVR, the veteran reported that his sole 
income was derived from SSA payments.  In a November 1992 
letter, the veteran was informed that his rate of pension was 
based solely on his SSA income.  

In a July 1993 EVR, the veteran reported that his sole income 
was derived from SSA payments.  In a November 1993 letter, 
the veteran was informed that his rate of pension was based 
solely on his SSA income.  

In a July 1994 EVR, the veteran reported that his sole income 
was derived from SSA payments.  In August 1994 and October 
1995 letters, the veteran was again notified of his rate of 
pension, that his pension benefits were based on his receipt 
of SSA income only, and he was provided a VA Form 21-8768.  

Thereafter, the veteran continued to report only having 
income from SSA.  However, in 1999, information was received 
showing that the veteran had earned income in 1996, 1997, and 
1998.  He began working in June 1996.  As such, his improved 
pension benefits were terminated effective July 1, 1996.  The 
retroactive termination resulted in the creation of an 
overpayment in the amount of $4,607.  

The veteran requested a waiver of the recovery of the 
overpayment at issue.  In November 1999, a financial status 
report was received from the veteran.  He reported that his 
monthly income exceeded his monthly expenses by approximately 
$388.  He indicated that he had earned income.  He also 
stated that he had no assets.  

In a February 2000 decision, the Committee denied the request 
for waiver.  The veteran has appealed that determination.  

The Board finds that there is no fraud, misrepresentation, or 
bad faith on the veteran's part with respect to the creation 
of the overpayment at issue. In cases where there is no 
fraud, misrepresentation, or bad faith on the veteran's part 
with respect to the creation of the overpayment at issue, 
and, therefore, waiver is not precluded pursuant to 38 
U.S.C.A. § 5302(a).  In order to dispose of the matter on 
appeal, the Board must determine whether recovery of the 
indebtedness would be against equity and good conscience, 
thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 
C.F.R. §§ 1.963(a), 1.965(a).  

The pertinent regulation in this case provides that the 
standard of "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights. 38 C.F.R. § 1.965(a).  

The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Board notes that it 
is the responsibility of the pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his 
income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1).

In this case, the veteran was repeatedly notified that it was 
his obligation to report all of his income.  He was also 
repeatedly notified that his rate of pension was based solely 
on SSA income, per his report that his income consisted of 
payments from SSA, only.  The veteran did not report all of 
his income.  He failed to report earned income.  In September 
2000, the veteran admitted to receiving this income, but 
stated that he did not report it based on the Older American 
Act Title V, 1987 Amendments.  The Older American Act Title 
V, 1987 Amendments has no bearing on VA benefits.  The 
portion furnished by the veteran does not refer to VA 
benefits or to income reporting requirements by VA.  The 
veteran was furnished very clear instructions by VA with 
regard to his obligation to report all income from all 
sources.  He was repeatedly given VA Forms 21-8768.  He chose 
not to report all of his income.  VA determines what income 
is excluded.  As such, the veteran was solely at fault in the 
creation of the overpayment at issue.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits which he was not entitled to receive.  As 
such, recoupment of those benefits would not defeat the 
purpose of the benefit and would cause unjust enrichment to 
the debtor.  The Board emphasizes that the VA pension program 
has income limits.  The veteran's income exceeded the limits.  
As such, he was not entitled to receive improved pension 
benefits.  Likewise, there is no indication that the 
veteran's reliance on VA benefits resulted in relinquishment 
of another valuable right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  The veteran's income exceeds his expenses.  The 
veteran has no assets, but he also has no debts.  The veteran 
has not responded to a request for further current financial 
information.  Thus, the Board finds that there is no 
financial hardship in this case.  

The Board notes that if the veteran's health currently or in 
the future precludes employment, he may reapply for pension 
benefits.  

In viewing the elements of equity and good conscience, the 
Board concludes that the negative evidence outweighs the 
positive evidence and that the facts in this case do not 
demonstrate that the recovery of the overpayment would be 
against equity and good conscience.


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $4,607 is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


